IN THE SUPREME COURT OF THE STATE OF NEVADA


                        EDGAR MARTINEZ,                                     No. 83228
                                               Appellant,
                                    vs.
                        ANN GUTIERREZ,                                           FILED(
                                               Respondent.
                                                                                     SEP      2021
                                                                                 EuzABE- i A. anowN
                                                                               CLE     F REME COUR"—
                                                                              BY
                                                                                      DEPUTY CLERK
                                            ORDER DISMISSING APPEAL

                                  Cause appearing, appellant's motion for a voluntary dismissal
                       of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                                  It is so ORDERED.




                                                         CLERK OF THE SUPREME COURT
                                                         ELIZABETH A. BRO

                                                         BY:




                       cc:   Hon. Aimee Banales, District Judge
                             M.J. Caffaratti Law, LLC
                             Ann Gutierrez
                             Washoe District Court Clerk




 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

            .ePTE)•.
  ), [947
                                                                                           - Z,6 31.7-